          Case 2:19-cv-00778-JAD-NJK Document 45 Filed 09/03/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF NEVADA
 9
     DEBORAH ANNE FREDERICKS,
10                                                     Case No.: 2:19-cv-00778-JAD-NJK
           Plaintiff(s),
11                                                                   Order
     v.
12                                                               [Docket No. 44]
     TRAVELERS CASUALTY INSURANCE
13   COMPANY OF AMERICA,
14         Defendant(s).
15        Pending before the Court is a stipulation to continue the settlement conference and to
16 excuse the attendance of attorney Michael Hall. Docket No. 32. For good cause shown, the
17 stipulation is GRANTED. The settlement conference is reset for 9:30 a.m. on December 8, 2020.
18        IT IS SO ORDERED.
19        Dated: September 3, 2020
20                                                          ______________________________
                                                            Nancy J. Koppe
21                                                          United States Magistrate Judge
22
23
24
25
26
27
28

                                                 1
